DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8 and 15 of U.S. Patent No.10,083,105. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims do not specify the invention to apply specifically to an electronic device. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by the patented claims to apply the invention to any device or equipment comprising a battery for the benefit extending the life of the device by ensuring that it has sufficient battery life. Claims 2-11 are rejected based on claim 1 of the patented application in view of WANG and DE CESARE (Please see rejection below including item matching and motivation to modify the teachings of WANG with that of DE CESARE).
Current Application
Patent#10,083,105 B2
Claim 1:
A computer-implemented method, the method comprising: 
determining state of charge data for an energy storage device indicative of a charge level of the energy storage device over a plurality of intervals of time; 


determining a forecasted time at which the energy storage device is forecasted to begin charging based on the state of charge data; 

determining a forecasted time at which the energy storage device is forecasted to have an amount of energy below a predetermined threshold amount based on the state of charge data; and 
before the forecasted time at which the energy storage device is forecasted to have an amount of energy below the predetermined threshold amount, taking an action in response to determining that the forecasted time at which the energy storage device is forecasted to have an amount of energy below the predetermined threshold amount is before the forecasted time at which the energy storage device is forecasted to begin charging.
Claim 1:
A computer-implemented method, the method comprising: 
determining state of charge data for an energy storage device in an electronic device indicative of a charge level of the energy storage device over a plurality of intervals of time; 
determining a forecasted time at which the energy storage device for the electronic device is forecasted to begin charging based on the state of charge data; 
determining a forecasted time at which the energy storage device for the electronic device is forecasted to have an amount of energy below a predetermined threshold amount based on the state of charge data; and before the forecasted time at which the energy storage device for the electronic device is forecasted to have an amount of energy below the predetermined threshold amount, taking an action in response to determining that the forecasted time at which the energy storage device is forecasted to have an amount of energy below the predetermined threshold amount is before the forecasted time at which the energy storage device is forecasted to begin charging.

Claim 12:
A non-transitory computer-readable medium programmed with instructions that, when executed by a processing system, cause the processing system to perform operations comprising: 
determining state of charge data for an energy storage device indicative of a charge level of the energy storage device over a plurality of intervals of time; 

determining a forecasted time at which the energy storage device is forecasted to begin charging based on the state of charge data; determining a forecasted time at which the energy storage device is forecasted to have an amount of energy below a predetermined threshold amount based on the state of charge data; and 

before the forecasted time at which the energy storage device is forecasted to have an amount of energy below the predetermined threshold amount, taking an action in response to determining that the forecasted time at which the energy storage device is forecasted to have an amount of energy below the predetermined threshold amount is before the forecasted time at which the energy storage device is forecasted to begin charging
Claim 8:
A non-transitory computer-readable medium programmed with instructions that, when executed by a processing system, perform operations comprising: 

determining state of charge data for an energy storage device in an electronic device indicative of a charge level of the energy storage device over a plurality of intervals of time; 
determining a forecasted time at which the energy storage device for the electronic device is forecasted to begin charging based on the state of charge data; and 
determining a forecasted time at which the energy storage device for the electronic device is forecasted to have an amount of energy below a predetermined threshold amount based on the state of charge data; and
 before the forecasted time at which the energy storage device for the electronic device is forecasted to have an amount of energy below the predetermined threshold amount, taking an action in response to determining that the forecasted time at which the energy storage device is forecasted to have an amount of energy less than the predetermined threshold amount is before the forecasted time at which the energy storage device is forecasted to begin charging.
Claim 13:
A processing system comprising: one or more processors coupled to a memory programmed with executable instructions that, when executed by the one or more processors, cause the processing system to perform operations comprising: 
determining state of charge data for an energy storage device indicative of a charge level of the energy storage device over a plurality of intervals of time; 

determining a forecasted time at which the energy storage device is forecasted to begin charging based on the state of charge data; determining a forecasted time at which the energy storage device is forecasted to have an amount of energy below a predetermined threshold amount based on the state of charge data; and 

before the forecasted time at which the energy storage device is forecasted to have an amount of energy below the predetermined threshold amount, taking an action in response to determining that the forecasted time at which the energy storage device is forecasted to have an amount of energy below the predetermined threshold amount is before the forecasted time at which the energy storage device is forecasted to begin charging.
Claim 15:
A processing system comprising: one or more processors coupled to a memory programmed with executable instructions that, when executed by the one or more processors, perform operations comprising: 

determining state of charge data for an energy storage device in an electronic device indicative of a charge level of the energy storage device over a plurality of intervals of time; 
determining a forecasted time at which the energy storage device for the electronic device is forecasted to begin charging based on the state of charge data; and determining a forecasted time at which the energy storage device for the electronic device is forecasted to have an amount of energy below a predetermined threshold amount based on the state of charge data; and 
before the forecasted time at which the energy storage device for the electronic device is forecasted to have an amount of energy below the predetermined threshold amount, taking an action in response to determining that the forecasted time at which the energy storage device is forecasted to have an amount of energy below the predetermined threshold amount is before the forecasted time at which the energy storage device is forecasted to begin charging.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US 2015/0077126 A1, hereinafter WANG) in view of DE CESARE et al (US 2014/0082383 A1, hereinafter DE CESARE).
                
    PNG
    media_image1.png
    847
    570
    media_image1.png
    Greyscale

As per claims 1, 12 and 13, WANG discloses a computer-implemented method, the method comprising: 
determining state of charge data for an energy storage device indicative of a charge level of the energy storage device over a plurality of intervals of time (See Par.15, discloses the battery capacity is determined based on the battery state of charge and the consumption coefficient, also Par.19, discloses the monitoring module is used to monitoring a power consumption history of the battery, so as to conclude a user's operation habit at least comprising historical information about battery discharge frequency or time interval of battery discharge. The second information acquiring module is used to direct a coefficient of current battery power consumption in accordance with the user's operation habit. This is done over a plurality of intervals to establish a pattern for the user’s consumption); 
determining a forecasted time at which the energy storage device is forecasted to have an amount of energy below a predetermined threshold amount based on the state of charge data (See Fig.2, Step#205, discloses an available operation time available at the current state of charge and the established consumption pattern detected from monitoring the state of charge over a plurality of intervals); and before the forecasted time at which the energy storage device is forecasted to have an amount of energy below the predetermined threshold amount, taking an action in response to determining that the forecasted time at which the energy storage device is forecasted to have an amount of energy below the predetermined threshold amount is before the forecasted time at which the energy storage device is forecasted to begin charging (See Fig.2, Step##205, discloses displaying a message to the user  before the battery reaches the completely discharged state at which the device can no longer operate). However WANG does not disclose determining a forecasted time at which the energy storage device is forecasted to begin charging based on the state of charge data.
DE CESARE discloses a battery power management method comprising  determining a forecasted time at which the energy storage device is forecasted to begin charging based on the state of charge data (See Par.21, 26 and Fig.5, disclose taking into account the charging pattern, this is done by monitoring the state of charge of the battery and compiling the habits of the user such as a battery percentage at which the user charges the battery).
WANG and DE CESARE are analogous art since they both deal with battery power management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by WANG with the of DE CESARE by adding the step of determining a forecasted time at which the energy storage device is forecasted to begin charging based on the state of charge data for the benefit of providing an accurate forecasted time at which the battery have an amount of energy below a predetermined threshold (The examiner explains that an intermediate charging event- determined based on the charging habit- will extend the battery life beyond a time forecasted just based on the state of charge and consumption).

As per claims 2-4, WANG and DE CESARE disclose the method of claim 1 as discussed above, wherein determining the forecasted time at which the energy storage device is forecasted to have the amount of energy below the predetermined threshold amount comprises:
determining an average rate of energy consumption from the energy storage device based on the state of charge data; and using the average rate of energy consumption and a current charge level of the energy storage device to forecast when the energy storage device is forecasted to fall below the predetermined threshold amount (See WANG, Fig.2, Step#203, disclose using the consumption coefficient which is an average consumption over a period of time). 

As per claims 5-6, WANG and DE CESARE disclose the method of claim 1 as discussed above,  wherein determining the forecasted time at which the energy storage device is forecasted to have the amount of energy below the predetermined threshold amount is based on current operating behavior of the energy storage device and the state of charge data, wherein the state of charge data is representative of past operating behavior of the energy storage device (See Par.11, discloses the forecasted time at which the battery charge amount is forecasted to fall below a threshold is based on consumption coefficient which is based on power consumption history of the battery).

As per claims 7 and 11, WANG and DE CESARE disclose The method of claim 1, further comprising: in accordance with a determination that current energy consumption of the energy storage device is not representative of energy consumed from the energy storage device during the plurality of intervals of time: forgoing determining the forecasted time at which the energy storage device is forecasted to have the amount of energy below the predetermined threshold amount based on the state of charge data; forgoing taking the action in response to determining that the forecasted time at which the energy storage device is forecasted to have the amount of energy below the predetermined threshold amount is before the forecasted time at which the energy storage device is forecasted to begin charging; determining a second forecasted time at which the energy storage device is forecasted to have the amount of energy below the predetermined threshold amount based on the current energy consumption of the energy storage device; and taking a second action in response to determining that the second forecasted time at which the energy storage device is forecasted to have the amount of energy below the predetermined threshold amount is before the forecasted time at which the energy storage device is forecasted to begin charging (See WANG, Par.15, discloses the battery capacity is determined based on the battery state of charge and the consumption coefficient, also Par.19, discloses the monitoring module is used to monitoring a power consumption history of the battery, so as to conclude a user's operation habit at least comprising historical information about battery discharge frequency or time interval of battery discharge. The second information acquiring module is used to direct a coefficient of current battery power consumption in accordance with the user's operation habit. This is done over a plurality of intervals to establish a pattern for the user’s consumption. The calculation is not done based on current consumption but based on a consumption coefficient. DE CESARE Par.21, 26 and Fig.5, disclose considering the user’s charging pattern, this is done by monitoring the state of charge of the battery and compiling the habits of the user such as a battery percentage at which the user charges the battery. Pars.24 and 30, discloses inferring the user’s intent based on the charging pattern history and when it is determined that the battery would fall below threshold before the expected charging event, a power management action is performed in step 404).


As per claim 8, WANG and DE CESARE disclose the method of claim 1 as discussed above, further comprising:
determining one or more times at which the energy storage device has historically been charged based on the state of charge data, and wherein determining the forecasted time at which the energy storage device for the electronic device is forecasted to begin charging is based on the one or more times at which the energy storage device for the electronic device has historically been charged (See DE CESARE, Par.30).

As per claim 9, WANG and DE CESARE disclose the method of claim 1 as discussed above, wherein the energy storage device is for a first system, and
the action includes generating a notification for charging the energy storage device at a second system, different from and in communication with the first system (See WANG, Fig.5, Item#305, discloses a display module in communication with the system for acquiring information and calculating modules).

As per claim 10, WANG and DE CESARE disclose the method of claim 1 as discussed above, wherein the state of charge data is generated based on historic state of charge data of the energy storage device, and determining the forecasted time at which the energy storage device is forecasted to have the amount of energy below the predetermined threshold amount is associated with a future time when there is a high probability that charging of the energy storage device will occur (See Par.21, 26 and Fig.5, disclose taking into account the charging pattern, this is done by monitoring the state of charge of the battery and compiling the habits of the user such as a battery percentage at which the user charges the battery).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859  

/EDWARD TSO/            Primary Examiner, Art Unit 2859